TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-10-00354-CR



                                     Brandon Revels, Appellant

                                                    v.

                                    The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-08-301712, HONORABLE JIM CORONADO, JUDGE PRESIDING



                              MEMORANDUM                    OPINION


                Brandon Revels seeks to appeal an order deferring adjudication following a plea of

guilty to injury to a child. The trial court has certified that: (1) this is a plea bargain case and Revels

has no right of appeal, and (2) Revels waived the right of appeal. The appeal is dismissed. See Tex.

R. App. P. 25.2(a)(2), (d).




                                                 ___________________________________________

                                                 J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 22, 2010

Do Not Publish